IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00227-CR

LEROY ROBINSON,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 13th District Court
                             Navarro County, Texas
                            Trial Court No. 31880-CR


                          MEMORANDUM OPINION


      Leroy Robinson, pro se, appeals from his plea-bargained felony conviction. The

Clerk of this Court warned Robinson that, because the trial court noted on the

certification of defendant’s right of appeal that he had no right of appeal, and because

Robinson had signed a waiver of his right of appeal, the Court might dismiss the appeal

unless, within 21 days, a response was filed showing grounds for continuing the appeal.

      Robinson asserts in his response that he pled guilty because of ineffective

assistance of counsel and that his plea was involuntary because of his incompetence.
He further asserts that he did not voluntarily waive his right to appeal because of his

incompetence and because his appointed attorney is blind and could not have read the

waiver that Robinson signed. We nevertheless must dismiss the appeal because the

trial court’s certification states that Robinson has no right of appeal and Robinson has

waived his right of appeal. See TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675,

680 (Tex. Crim. App. 2006); Davis v. State, 205 S.W.3d 606, 607 (Tex. App.—Waco 2006,

no pet.) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a

prohibited appeal without further action, regardless of the basis for the appeal. Here,

appellant had no right of appeal because he was sentenced pursuant to the agreed

terms of a plea bargain and did not satisfy either of the exceptions stated in Rule

25.2(a)(2). In such circumstances, no inquiry into even possibly meritorious claims may

be made.” (quoting Chavez, 183 S.W.3d at 680)).

       The Clerk further warned Robinson that the Court might dismiss his appeal

because his notice of appeal was not timely filed unless, within 21 days, a response was

filed showing grounds for continuing the appeal.         The date of the judgment of

conviction is March 17, 2008. Robinson’s notice of appeal was filed on July 2, 2008 and

was thus untimely. See TEX. R. APP. P. 26.2(a)(1) (providing that notice of appeal must

be filed within 30 days after date sentence imposed or 30 days after entry of appealable

order).    Robinson’s response therefore requests an out-of-time appeal.        We lack

jurisdiction to grant an out-of-time appeal; that authority belongs exclusively to the



Robinson v. State                                                                  Page 2
Court of Criminal Appeals through a writ of habeas corpus. 1 See Parr v. State, 206
S.W.3d 143, 144-45 (Tex. App.—Waco 2006, no pet.). Because Robinson’s notice of

appeal is untimely, we lack jurisdiction and dismiss his appeal.


                                                           PER CURIAM


Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
       (Chief Justice Gray joins only the final paragraph of the opinion. A separate
       opinion will not issue. He notes, however, that because the court properly
       determines the appeal must be dismissed for want of jurisdiction because the
       notice of appeal was not timely filed, the remainder of the opinion is dicta and he
       does not join it.)
Appeal dismissed
Opinion delivered and filed September 10, 2008
Do not publish
[CR25]




1         This court has jurisdiction over criminal appeals only when expressly granted by law. See Everett
v. State, 91 S.W.3d 386, 386 (Tex. App.—Waco 2002, no pet.). An intermediate court of appeals has no
jurisdiction over postconviction writs of habeas corpus in felony cases. See Ex parte Martinez, 175 S.W.3d
510, 512-13 (Tex. App.—Texarkana 2005, orig. proceeding) (citing TEX. CODE CRIM. PROC. ANN. art.
11.07(3)(a), (b) (Vernon 2005)); Self v. State, 122 S.W.3d 294, 294-95 (Tex. App.—Eastland 2003, no pet.)
(same). The Court of Criminal Appeals and lower courts have recognized that “the exclusive post-
conviction remedy in final felony convictions in Texas courts is through a writ of habeas corpus pursuant
to [article] 11. 07.” Olivo v. State, 918 S.W.2d 519, 525 n.8 (Tex. Crim. App. 1996); see Ex parte Mendenhall,
209 S.W.3d 260, 261 (Tex. App.—Waco 2006, no pet.).

Robinson v. State                                                                                      Page 3